 



NEITHER THIS SECURITY NOR ANY SECURITIES WHICH MAY BE ISSUED UPON EXERCISE OF
THIS SECURITY HAVE BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY U.S. STATE OR OTHER JURISDICTION
OR ANY EXCHANGE OR SELF-REGULATORY ORGANIZATION, IN RELIANCE UPON EXEMPTIONS
FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND SUCH
OTHER LAWS AND REQUIREMENTS, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD,
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR LISTING OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, SUCH
REGISTRATION AND/OR LISTING REQUIREMENTS AS EVIDENCED BY A LEGAL OPINION OF
COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH WILL BE
REASONABLY ACCEPTABLE TO THE COMPANY.

 

GREEN ENVIROTECH HOLDINGS CORP.

 

COMMON STOCK WARRANT

 

Effective Date: [_____________], 2016

 

Green EnviroTech Holdings Corp., a Delaware corporation (the “Company”), hereby
certifies that XXXXX, and his assigns (collectively, the “Holder”), for value
received, is entitled to purchase from the Company at any time commencing on
[date], 2016 (the “Effective Date”), and terminating on [date] date (the
“Termination Date”) up to [number of shares] shares (each, a “Share” and
collectively the “Shares”) of the Company’s common stock, par value $0.001 per
Share (the “Common Stock”), at an exercise price per Share equal to $0.10 (the
“Exercise Price”). The number of Shares purchasable hereunder and the Exercise
Price are subject to adjustment as provided in Section 4 hereof. The Warrants
shall be fully vested upon issuance.

 

1. Method of Exercise; Payment.

 

(a) Cash Exercise. The purchase rights represented by this Warrant, may be
exercised by the Holder, in whole or in part, at any time, or from time to time,
by the surrender of this Warrant (with the notice of exercise form (the “Notice
of Exercise”) attached hereto as Exhibit A duly executed) at the principal
office of the Company, and by payment to the Company of an amount equal to the
Exercise Price multiplied by the number of the Shares being purchased, which
amount may be paid, at the election of the Holder, by wire transfer or certified
check payable to the order of the Company. The person or persons in whose
name(s) any certificate(s) representing Shares shall be issuable upon exercise
of this Warrant shall be deemed to have become the holder(s) of record of, and
shall be treated for all purposes as the record holder(s) of, the Shares
represented thereby (and such Shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised.

 

1

 

 

(b) Net Issue Exercise. In lieu of exercising this warrant pursuant to Section l
(a) hereof, the Holder may elect to receive a number of Shares equal to the
value (as determined below) of such portion of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with Notice of Cashless Exercise annexed hereto as Exhibit
C duly executed; provided that the Net Issue Exercise set forth in this Section
1(b) is subject to adjustments set forth in Section 4 of this Warrant. In such
event, the Company shall issue to the Holder a number of Shares computed using
the following formula:

 



  X = Y (A-B)        A

 

Where X = the number of Shares to be issued to the Holder.           Y =  the
number of Shares subject to this Warrant or, if only a portion of this Warrant
is being exercised, the portion of the Warrant being canceled (at the time of
such calculation).           A =  the fair market value of one share of the
Company’s Common Stock (at the date of such calculation).           B =  the
Exercise Price (as adjusted to the date of such calculation).

 



(c) Fair Market Value. For purposes of this Section 1, the fair market value of
the Company’s Common Stock shall mean:

 

(i) The average of the closing sales prices of the Company’s Common Stock quoted
on the Over-the-Counter Bulletin Board, or if the Over-the-Counter Bulletin
Board is not the principal market for the Company’s Common Stock, then the
Nasdaq Stock Market or the closing price quoted on any other exchange or market
on which the Common Stock is listed or quoted, whichever is applicable, as
published the Wall Street Journal for the ten (10) trading days prior to the
date of determination of fair market value;

 

(ii) If the Company’s Common Stock is not traded on the Over-the-Counter
Bulletin Board or the Nasdaq Stock Market or on an exchange or market, the fair
market value of the Common Stock per share shall be agreed upon by the parties
hereto. If parties cannot agree on the fair market value within five (5)
business days of delivery of the Notice of Exercise, the Board of Directors in
good faith shall determine the fair market value of the Common Stock; provided,
however, that the fair market value of the Common Stock shall be no greater than
the price at which the Company last sold its Common Stock or the exercise price
of its last granted options, whichever occurs later.

 

(d) Stock Certificates. In the event of any exercise of the rights represented
by this Warrant, as promptly as practicable after this Warrant is surrendered
and delivered to the Company along with all other appropriate documentation on
or after the date of exercise and in any event within ten (10) days thereafter,
the Company at its expense shall issue and deliver to the person or persons
entitled to receive the same a certificate or certificates for the number of
Shares issuable upon such exercise. In the event this Warrant is exercised in
part, the Company at its expense will execute and deliver a new Warrant of like
tenor exercisable for the number of Shares for which this Warrant may then be
exercised.

 

2

 

 

(e) Taxes. The issuance of the Shares upon the exercise of this Warrant, and the
delivery of certificates or other instruments representing such Shares, shall be
made without charge to the Holder for any tax or other charge in respect of such
issuance.

 

2. Warrant.

 

(a) Exchange, Transfer, and Replacement. At any time prior to the exercise
hereof, this Warrant may be exchanged upon presentation and surrender to the
Company, alone or with other warrants of like tenor of different denominations
registered in the name of the same Holder, for another warrant or warrants of
like tenor in the name of such Holder exercisable for the aggregate number of
Shares as the warrant or warrants surrendered.

 

(b) Replacement of Warrant. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction, or mutilation of this Warrant and,
in the case of any such loss, theft, or destruction, upon delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company,
or, in the case of any such mutilation, upon surrender and cancellation of this
Warrant, the Company, at its expense, will execute and deliver in lieu thereof,
a new Warrant of like tenor.

 

(c) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange or replacement as provided in this
Section 2, this Warrant shall be promptly canceled by the Company. The Holder
shall pay all taxes and all other expenses (including legal expenses, if any,
incurred by the Holder or transferees) and charges payable in connection with
the preparation, execution, and delivery of Warrants pursuant to this Section 2.

 

(d) Warrant Register. The Company shall maintain, at its principal executive
offices (or at the offices of the transfer agent for the Warrant or such other
office or agency of the Company as it may designate by notice to the holder
hereof), a register for this Warrant (the “Warrant Register”), in which the
Company shall record the name and address of the person in whose name this
Warrant has been issued, as well as the name and address of each transferee and
each prior owner of this Warrant.

 

3. Rights and Obligations of Holders of this Warrant. The Holder of this Warrant
shall not, by virtue hereof, be entitled to any rights of a stockholder in the
Company, either at law or in equity; provided, however, that in the event any
certificate representing shares of Common Stock or other securities is issued to
the holder hereof upon exercise of this Warrant, such holder shall, for all
purposes, be deemed to have become the holder of record of such Common Stock on
the date on which this Warrant, together with a duly executed Election to
Purchase, was surrendered and payment of the aggregate Exercise Price was made,
irrespective of the date of delivery of such Common Stock certificate.

 

3

 

 

4. Adjustments.

 

(a) Stock Dividends, Reclassifications, Recapitalizations, Etc. While this
Warrant is outstanding, in the event the Company: (i) pays a dividend in Common
Stock or makes a distribution in Common Stock, (ii) subdivides its outstanding
Common Stock into a greater number of shares, (iii) combines its outstanding
Common Stock into a smaller number of shares or (iv) increases or decreases the
number of shares of Common Stock outstanding by reclassification of its Common
Stock (including a recapitalization in connection with a consolidation or merger
in which the Company is the continuing corporation), then (1) the Exercise Price
on the record date of such division or distribution or the effective date of
such action shall be adjusted by multiplying such Exercise Price by a fraction,
the numerator of which is the number of shares of Common Stock outstanding
immediately before such event and the denominator of which is the number of
shares of Common Stock outstanding immediately after such event, and (2) the
number of shares of Common Stock for which this Warrant may be exercised
immediately before such event shall be adjusted by multiplying such number by a
fraction, the numerator of which is the Exercise Price immediately before such
event and the denominator of which is the Exercise Price immediately after such
event.

 

(b) Combination: Liquidation. While this Warrant is outstanding, (i) In the
event of a Combination (as defined below), each Holder shall have the right to
receive upon exercise of the Warrant the kind and amount of shares of capital
stock or other securities or property which such Holder would have been entitled
to receive upon or as a result of such Combination had such Warrant been
exercised immediately prior to such event (subject to further adjustment in
accordance with the terms hereof). Unless paragraph (ii) is applicable to a
Combination, the Company shall provide that the surviving or acquiring Person
(the “Successor Company”) in such Combination will assume by written instrument
the obligations under this Section 4 and the obligations to deliver to the
Holder such shares of stock, securities or assets as, in accordance with the
foregoing provisions, the Holder may be entitled to acquire. “Combination” means
an event in which the Company consolidates with, merges with or into, or sells
all or substantially all of its assets to another Person, where “Person” means
any individual, corporation, partnership, joint venture, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity;
(ii) In the event of (x) a Combination where consideration to the holders of
Common Stock in exchange for their shares is payable solely in cash or (y) the
dissolution, liquidation or winding-up of the Company, the Holders shall be
entitled to receive, upon surrender of their Warrant, distributions on an equal
basis with the holders of Common Stock or other securities issuable upon
exercise of the Warrant, as if the Warrant had been exercised immediately prior
to such event, less the Exercise Price. In case of any Combination described in
this Section 4, the surviving or acquiring Person and, in the event of any
dissolution, liquidation or winding-up of the Company, the Company, shall
deposit promptly with an agent or trustee for the benefit of the Holders of the
funds, if any, necessary to pay to the Holders the amounts to which they are
entitled as described above. After such funds and the surrendered Warrant are
received, the Company is required to deliver a check in such amount as is
appropriate (or, in the case or consideration other than cash, such other
consideration as is appropriate) to such Person or Persons as it may be directed
in writing by the Holders surrendering such Warrant.

 

4

 

 

5. Fractional Shares. In lieu of issuance of a fractional share upon any
exercise hereunder, the Company will issue an additional whole share in lieu of
that fractional share, calculated on the basis of the Exercise Price.

 

6. Legends. Prior to issuance of the shares of Common Stock underlying this
Warrant, all such certificates representing such shares shall bear a restrictive
legend to the effect that the Shares represented by such certificate have not
been registered under the Securities Act, and that the Shares may not be sold or
transferred in the absence of such registration or an exemption therefrom, such
legend to be substantially in the form of the bold-face language appearing at
the top of Page 1 of this Warrant.

 

7. Disposition of Warrants or Shares. The Holder of this Warrant, each
transferee hereof and any holder and transferee of any Shares, by his or its
acceptance thereof, agrees that no public distribution of Warrants or Shares
will be made in violation of the provisions of the Securities Act. Furthermore,
it shall be a condition to the transfer of this Warrant that any transferee
thereof deliver to the Company his or its written agreement to accept and be
bound by all of the terms and conditions contained in this Warrant.

 

8. Merger or Consolidation. The Company will not merge or consolidate with or
into any other corporation, or sell or otherwise transfer its property, assets
and business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume, by
supplemental agreement reasonably satisfactory in form and substance to the
Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

9. Notices. Except as otherwise specified herein to the contrary, all notices,
requests, demands and other communications required or desired to be given
hereunder shall only be effective if given in writing by certified or registered
U.S. mail with return receipt requested and postage prepaid; by private
overnight delivery service (e.g. Federal Express); by facsimile transmission (if
no original documents or instruments must accompany the notice); by e-mail, or
by personal delivery. Any such notice shall be deemed to have been given (a) on
the business day immediately following the mailing thereof, if mailed by
certified or registered U.S. mail as specified above; (b) on the business day
immediately following deposit with a private overnight delivery service if sent
by said service; (c) upon receipt of confirmation of transmission if sent by
facsimile transmission; or (d) upon personal delivery of the notice. All such
notices shall be sent to the following addresses (or to such other address or
addresses as a party may have advised the other in the manner provided in this
Section 9):

 

  if to the Company: To the address of the Company disclosed in the Company’s
filing with the Securities and Exchange Commission or on the Company’s website.
      if to the Holder: To the address of the Holder reflected in the Company’s
records.

 

5

 

 

Notwithstanding the time of effectiveness of notices set forth in this Section,
an Election to Purchase shall not be deemed effectively given until it has been
duly completed and submitted to the Company together with this original Warrant
and payment of the Exercise Price in a manner set forth in this Section.

 

10. Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and to be
performed in the State of California. Any dispute relating to this Warrant shall
be adjudicated in Tuolumne County in the State of California.

 

11. Successors and Assigns. This Warrant shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

12. Headings. The headings of various sections of this Warrant have been
inserted for reference only and shall not affect the meaning or construction of
any of the provisions hereof.

 

13. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant, and
the balance hereof shall be interpreted as if such provision were so excluded.

 

14. Modification and Waiver. This Warrant and any provision hereof may be
amended, waived, discharged, or terminated only by an instrument in writing
signed by the Company and the Holder.

 

15. Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 

16. Assignment. Subject to prior written approval by the Company, this Warrant
may be transferred or assigned, in whole or in part, at any time and from time
to time by the then Holder by submitting this Warrant to the Company together
with a duly executed Assignment in substantially the form and substance of the
Form of Assignment which accompanies this Warrant, as Exhibit B hereto, and,
upon the Company’s receipt hereof, and in any event, within five (5) business
days thereafter, the Company shall issue a warrant to the Holder to evidence
that portion of this Warrant, if any as shall not have been so transferred or
assigned.

 

(signature page immediately follows)

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed,
manually or by facsimile, by one of its officers thereunto duly authorized.

 

  Green EnviroTech Holdings Corp.         By:   Name: Gary DeLaurentiis   Title:
Chief Executive Officer

 

7

 

 

EXHIBIT A

TO

WARRANT CERTIFICATE

 

ELECTION TO PURCHASE

 

To Be Executed by the Holder
in Order to Exercise the Warrant

 

The undersigned Holder hereby elects to purchase _______ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of:

__________________________________________________________
(Please type or print name and address)
__________________________________________________________
__________________________________________________________
__________________________________________________________
(Social Security or Tax Identification Number)

 

and delivered

to:_________________________________________________________________
___________________________________________________________________.

 

(Please type or print name and address if different from above)

 

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of, and delivered to, the Holder
at the address set forth below.

 

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $__________ by
check, money order or wire transfer payable in United States currency to the
order of [_________]

 

  HOLDER:         By:     Name:     Title:     Address:  

 

Dated:_______________________

 

 

 

 

EXHIBIT B



TO



WARRANT

 

FORM OF ASSIGNMENT
(To be signed only on transfer of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of [________], a Delaware corporation, to which the
within Warrant relates, and appoints [____________________] Attorney to transfer
such right on the books of [_________], a Delaware corporation, with full power
of substitution of premises.

 

Dated: By:     Name:     Title:     (signature must conform to name of holder as
specified on the factof the Warrant)   Address:  

 

Signed in the presence of:

 

Dated:

 

 

 

 

EXHIBIT C

TO

WARRANT

 

NOTICE OF EXERCISE OF COMMON STOCK WARRANT

PURSUANT TO NET ISSUE (“CASHLESS”) EXERCISE PROVISIONS

 

Green EnviroTech Holdings Corp.

 

    Number of Shares of
Common Stock to be
        Issued Under this Notice:              

 

CASHLESS EXERCISE

Gentlemen:

 

The undersigned, registered holder of the Warrant to Purchase Common Stock
delivered herewith (“Warrant”) hereby irrevocably exercises such Warrant for,
and purchases thereunder, shares of the Common Stock of GREEN ENVIROTECH
HOLDINGS CORP., a Delaware corporation, as provided below. Capitalized terms
used herein, unless otherwise defined herein, shall have the meanings given in
the Warrant. The portion of the Aggregate Price (as hereinafter defined) to be
applied toward the purchase of Common Stock pursuant to this Notice of Exercise
is $____________, thereby leaving a remainder Aggregate Price (if any) equal to
$____________. Such exercise shall be pursuant to the net issue exercise
provisions of Section 1(b) of the Warrant. Therefore, the holder makes no
payment with this Notice of Exercise. The number of shares to be issued pursuant
to this exercise shall be determined by reference to the formula in Section 1(b)
of the Warrant which requires the use of the fair market value (as defined in
Section 1(c) of the Warrant) of the Company’s Common Stock on the business day
immediately preceding the day on which this Notice is received by the Company.
To the extent the foregoing exercise is for less than the full Aggregate Price
of the Warrant, the remainder of the Warrant representing a number of Shares
equal to the quotient obtained by dividing the remainder of the Aggregate Price
by the Warrant Price (and otherwise of like form, tenor and effect) may be
exercised under Section 1(b) of the Warrant. For purposes of this Notice the
term “Aggregate Price” means the product obtained by multiplying the number of
shares of Common Stock for which the Warrant is exercisable times the Warrant
Price.

 

Signature:_____________________________________

 

Address:______________________________________

 

Date:__________________________________________

 

 

 

